
	
		II
		110th CONGRESS
		1st Session
		S. 2353
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the annual salaries of justices and judges of
		  the United States, and to increase fees for bankruptcy
		  trustees.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Judicial Compensation Act of
			 2007.
		2.Judicial salary
			 increase
			(a)In
			 generalThe annual salaries
			 of the Chief Justice of the United States, associate justices of the Supreme
			 Court of the United States, United States circuit judges, United States
			 district judges, and judges of the United States Court of International Trade
			 are increased in the amount of 16.5 percent of their respective annual salary
			 rates in effect on the effective date of this Act, rounded to the nearest $100
			 (or, if midway between multiples of $100, to the next higher multiple of
			 $100).
			(b)Coordination
			 ruleIf a pay adjustment
			 under subsection (a) is to be made for an office or position as of the same
			 date that any other pay adjustment would take effect for such office or
			 position, the adjustment under this Act shall be made first.
			(c)Effective
			 dateThis section shall take
			 effect on the first day of the first applicable pay period beginning on or
			 after the date of enactment of this Act.
			3.Bankruptcy
			 trusteesSection 330(b)(2) of
			 title 11, United States Code, is amended, in the undesignated matter following
			 subparagraph (B), by striking $15 each place that term appears
			 and inserting $55.
		4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
